   8:21-cr-00152-RFR-SMB Doc # 28 Filed: 08/10/21 Page 1 of 1 - Page ID # 42




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:21CR152

       vs.
                                                                        ORDER
JOSE RAMON CISNEROS PEREZ,

                       Defendant.


       This matter is before the court on Defendant's Motion to Continue Pretrial Motion
Deadline [26]. For good cause shown, I find that the motion should be granted. Defendant will
be given an approximate 60-day extension. Pretrial Motions shall be filed by October 18, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Continue Pretrial Motion Deadline [26] is granted. Pretrial
motions shall be filed on or before October 18, 2021. This will be the final continuance.
       2.      The Government’s Objection to Defendant’s Motion to Continue Pretrial
Deadline [27] is denied.
       3.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between August 16, 2021 and October 18, 2021, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 10th day of August, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
